Citation Nr: 1113247	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his February 2004 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in October 2005, the RO informed the Veteran of a rescheduled Board hearing as requested by the Veteran for December 2005.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to afford the Veteran another VA examination of his eyes and to obtain a medical opinion with a rationale regarding the etiology of the Veteran's bilateral eye condition.  As those actions have been completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral eye condition did not have its onset in active service and is not otherwise etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a separation report of medical examination from October 1977, the Veteran had a normal clinical evaluation of his eyes, in general.  However, the examination report also indicated that the Veteran had dark spots before his eyes for more than one year for which he had not sought treatment.  In an associated report of medical history, the Veteran indicated that he has had eye trouble, however, the report did not specify the exact nature of his eye trouble.

The Board notes the lengthy period between the Veteran's in-service symptoms of eye problems and when he was diagnosed with a bilateral eye disability.  Indeed, there were no complaints of, or treatment for, any eye disability in post-service treatment reports and the first complaint of a bilateral eye disability since service was from the Veteran's informal claim, dated in December 2002.  This long lapse of time (approximately 25 years after separation from active service) is evidence against a finding that any current, bilateral eye disability had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

However, based on the above separation report of medical examination indicating symptoms of eye problems in service, the Veteran was afforded a VA examination of his eyes in December 2007 pursuant to a Board remand in October 2007.  There, the Veteran was diagnosed with corneal dystrophy and the examiner noted his suspicion that there was a major nonorganic component to the Veteran's visual loss.  Significantly, however, the examiner did not clearly opine as to the etiology of the Veteran's eye disability.

The examiner submitted an addendum to his December 2007 examination report in January 2009 and opined that the Veteran's "corneal dystrophy is less likely than not related to any eye condition [he] had while on active duty.  [The Veteran's] symptoms are not consistent with this diagnosis."

Given the lack of clarity regarding the examiners addendum medical opinion, as well as a lack of a sufficient rationale for his opinion, the Board again remanded the issue in February 2010 to afford the Veteran another VA examination of his eyes and to obtain a medical nexus opinion with appropriate, accompanying rationale for that opinion regarding the Veteran's bilateral eye disability.  

In April 2010, the Veteran underwent a VA examination of his eyes.  At that time, he was diagnosed with possible low tension glaucoma and corneal dystrophy.  The examiner opined, "[i]t is less likely than not that veteran's current eye conditions are related to his time of active duty."  The examiner noted that his review of the Veteran's service treatment records revealed that the Veteran was never seen for any eye condition.  However, he noted that at the time of the Veteran's exit examination, the Veteran reported that he had been seeing black spots in his field of vision for the past year.  The examiner explained that this is a common complaint and is almost always physiologic rather than pathologic in origin.  He went on to explain that in those rare occasions when the finding is pathologic, it is typically associated with an acute retinal condition, which the Veteran has not had.  Ultimately, the examiner concluded that the Veteran's current eye conditions would not cause the symptoms the Veteran complained of while on active duty.

This evidence weighs heavily against the Veteran's claim for service connection as it fails to establish the requisite nexus between the Veteran's current bilateral eye disability and his service and provides highly probative evidence against such a finding, with a clearly rational that the Board finds highly persuasive.

Only the Veteran's own contention, that his current, bilateral eye disability is related to his symptoms of eye trouble in active service, stands in favor of his claim.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship between his claimed disability and his military service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of these claimed disabilities.

In any event, the Veteran's lay statements are outweighed by the VA examiner's medical opinion.

Upon review of the Veteran's VA outpatient treatment reports, the Board finds no evidence favorable to the Veteran's claim for service connection for a bilateral eye disability.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a bilateral eye disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in January 2003, December 2004, March 2006, and November 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


